Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed over the prior art of record. 
The claim invention is directed to a display device for reducing a dead space and for preventing or reducing pattern visibility at a display area.
Regarding claim 1, the prior art of record, specifically Wu (US 2019/0080137) disclose lens 20 is protruded upwards from a top surface of the planarization layer 15, and aligned with photo sensor 14. See ¶ 27, Fig 1.
Park et al. US 2018/0301494 teach the planarization layer 150 and the array of the micro lenses 140 arranged on a top of the pixels. See ¶ 57 and Fig 3.
Lee et al. US 2020/0119113 teach the touch insulating film 511 has flat region FA in the lens region RA may be concave or convex, not inclined portion, overlap the pixels PDL. See ¶118, Fig 6. 
However, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “a touch display device” including claimed limitations: 
“an insulating film including at least one concave portion formed of a flat portion and an inclined portion surrounding the flat portion in one sub-pixel among the plurality of sub-pixels;

a first electrode disposed on the at least one concave portion and a peripheral portion around the at least one concave portion in the one sub-pixel;
a bank disposed on the first electrode and the insulating film, and including an opening area corresponding to a part of the flat portion;
a light emitting layer disposed in the opening area of the bank and disposed on the first electrode;
a second electrode disposed on the light emitting layer and the bank;
an encapsulation layer disposed on the second electrode;
a touch buffer layer disposed on the encapsulation layer;
a plurality of touch electrodes disposed on the touch buffer layer; and
a planarization layer disposed on the plurality of touch electrodes and including a microlens unit disposed in an area corresponding to the at least one concave portion.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Regarding claim 16, the prior art of record, specifically Wu (US 2019/0080137) disclose lens 20 is protruded upwards from a top surface of the planarization layer 15, and aligned with photo sensor 14. See ¶ 27, Fig 1.
Park et al. US 2018/0301494 teach the planarization layer 150 and the array of the micro lenses 140 arranged on a top of the pixels. See ¶ 57 and Fig 3.
Lee et al. US 2020/0119113 teach the touch insulating film 511 has flat region FA in the lens region RA may be concave or convex, not inclined portion, overlap the pixels PDL. See ¶118, Fig 6.
However, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “a touch display device” including claimed limitations:
“an insulating film disposed on the substrate and including at least one concave portion formed of a flat portion and an inclined portion surrounding the flat portion;
a first electrode disposed on the concave portion and a peripheral portion around the concave portion;
a light emitting layer disposed on the first electrode;
a second electrode disposed on the light emitting layer;
a planarization layer disposed on a plurality of touch electrode and including a microlens unit disposed in an area corresponding to the concave portion, wherein the microlens unit includes at least one microlens, and light emitted from the light emitting layer and reflected onto the first electrode is dispersed by the at least one microlens.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: September 14, 2022